Citation Nr: 0509257	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange).

2.  Entitlement to an increased rating for demyelinating 
disease with incoordination of the lower extremities and 
paresis of the extraocular muscles (claimed as nerves), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969, that included duty in the Republic of Vietnam 
from March 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that, in pertinent part, denied the 
veteran's claim for service connection for polyarthralgias 
due to claimed Agent Orange exposure, and a June 2002 rating 
decision that denied his claim for a rating in excess of 30 
percent for service-connected demyelinating disease with 
incoordination of the lower extremities and paresis of the 
extraocular muscles (claimed as nerves).  

In March 2001, the Board remanded the veteran's service 
connection claim to the RO for additional development.  In a 
May 2003 decision, the Board denied the veteran's claim for 
entitlement to service connection for polyarthralgias due to 
claimed Agent Orange exposure.  

The veteran appealed the Board's May 2003 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation he was represented by Jenny Y. Twyford, an 
attorney.  A Joint Motion for Remand was filed by the 
appellant and the VA General Counsel averring, in pertinent 
part, that remand was required due to the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order of 
March 2004, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the joint motion.  As set 
forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants 
for veteran's benefits.  A copy of the CAVC's Order in this 
matter has been placed in the claims file.

Furthermore, in conjunction with his claim for an increased 
rating, in May 2004, the veteran testified at a hearing at 
the RO before the undersigned.  A transcript of this hearing 
is of record.  

In November 2004, the Board remanded the veteran's case to 
the RO for further development.  Following development, this 
matter has been returned to the Board for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not complied with the 
directives from the Board's November 2004 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board commits 
error as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

The Board notes that some partial development was completed.  
This includes clarification of the veteran's representative 
in his case on appeal that was accomplished in December 2004, 
when the veteran signed an appointment of representation form 
and also submitted a written statement clarifying his choice 
of representative.  The AMC also sent the veteran a notice in 
December 2004 that satisfied VCAA notice obligations in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002).  Furthermore, as per the directive in the Board's 
November 2004 remand, VA medical records from 2004 were 
obtained from the VA medical facility in Minneapolis, 
Minnesota.

However, other development requested by the Board in November 
2004 has yet to be completed.  See Stegall v. West, supra.  
This includes obtaining records from the Social Security 
Administration and records from the VA medical facility in 
Miami for the period from 1969 to the present.  There is of 
record an initial request for records from the Social 
Security Administration National Records Center (SSANRC), aka 
"The Caves" which was sent in December 2004.  A reply from 
SSANRC also dated in December 2004 indicates that the request 
was being forwarded to the jurisdictional office and that any 
follow up should be directed to ODO fax number (410) 298 
7954.  No follow up appears to have been done and no records 
or negative responses from the jurisdictional office were 
obtained.  

Likewise the record reflects that in December 2004 a request 
was sent to the VA medical center in Miami, Florida asking 
for any available records from 1969 to the present, with no 
follow up or negative response obtained.  

Furthermore, the Board's remand ordered medical examinations 
be accomplished pertaining to both issues on appeal.  There 
is no indication that such examinations were scheduled or 
accomplished.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

The Board deeply regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claim on appeal.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

1.	The AMC should contact the Social Security 
Administration to obtain copies of any 
disability determination it has made for the 
appellant and copies of the medical records 
upon which any such decision was based.  If 
records pertaining to such claim and medical 
evidence utilized in processing such claim are 
not available, that fact should be entered in 
the claims file.

2.	The AMC should locate and obtain copies of VA 
medical records regarding the veteran's 
treatment at the VA medical facility in Miami, 
Florida, for the period from March 1969 to the 
present, that are described as archived and 
unavailable, according to a January 2002 
facsimile transmission noted in the February 
2003 supplemental statement of the case 
(SSOC).  

3.	Thereafter, the veteran should be scheduled 
for an appropriate VA examination in order to 
determine the etiology of any polyarthralgias 
of multiple joints found to be present.  All 
indicated tests and studies should be 
completed, all symptoms associated with the 
claimed disorder should be described and all 
clinical findings reported in detail.  The 
examiner should obtain a complete history of 
the claimed disorder from the veteran. 

a.	The examiner is requested to render an 
opinion as to whether the veteran has 
polyarthralgias of multiple joints.  If 
polyarthralgias of multiple joints is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50-50- probability) that any currently 
diagnosed polyarthralgias of multiple 
joints was caused by military service, 
including exposure to Agent Orange or 
other herbicide, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

b.	If polyarthralgias of multiple joints is 
diagnosed, but not otherwise linked to 
herbicide exposure in service, the 
physician should proffer an opinion, with 
supporting analysis, as to the likelihood 
that the veteran's diagnosed 
polyarthralgias of multiple joints was 
caused by or aggravated by his service- 
connected demyelinating disease.  The 
degree of polyarthralgias of multiple 
joints that would not be present but for 
the service-connected deymelinating 
disease should be identified.  A complete 
rationale should be provided for all 
opinions expressed.  The claims folders 
should be provided to the examiner prior 
to the examination and the examiner 
should indicate in the examination report 
if the veteran's medical records were 
reviewed.

4.	Thereafter, the veteran should be scheduled 
for VA examination by medical specialists in 
neurology and ophthalmology, including on a 
fee basis if necessary, to determine the 
current extent and severity of his service-
connected demyelinating disease with 
incoordination of lower extremities and 
paresis of extra ocular muscles.  All 
indicated tests and studies should be 
conducted, all symptoms of the service-
connected disability should be described, and 
all clinical findings reported in detail.  Any 
additional examinations deemed warranted by 
the examiners should be conducted.

a.	The neurological examiner should describe 
all neurological symptoms associated with 
the service-connected demyelinating 
disease and describe in detail the nature 
of the symptoms and the specific portions 
of the body affected by the service-
connected neurological disorder 
classified as demyelinating disease.  The 
examiner should discuss all areas of the 
body, including but not limited to, the 
lower extremities and whether each 
affected part more closely resembles a 
mild, moderate or severe incomplete 
paralysis, neuritis or neuralgia.

b.	The ophthalmologic examiner should 
examine the veteran for any impairment of 
the and extra ocular muscles, and 
ascertain the extent of diplopia for each 
eye by degrees pursuant to the criteria 
set forth in Diagnostic Code 6020.                                           

A rationale should be provided for all 
opinions offered.  The veteran's claims 
files should be made available to the 
examiners prior to the examinations and the 
examination reports should indicate if the 
examiners reviewed the veteran's medical 
records.

5.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
polyarthralgias of multiple joints and an 
increased rating for demyelinating disease 
with incoordination of the lower extremities 
and paresis of the extraocular muscles 
(claimed as nerves).  If the decision remains 
adverse, the appellant and his representative 
should be furnished with a SSOC that includes 
consideration of 38 C.F.R. § 4.124a Diagnostic 
Code 8520 (2004) and 38 C.F.R. § 4.84a 
Diagnostic Code 6090 (2004).  The appellant 
and his representative should be afforded a 
reasonable period of time within which to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




